Case: 20-11037     Document: 00515923930         Page: 1     Date Filed: 07/02/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          July 2, 2021
                                  No. 20-11037
                                                                        Lyle W. Cayce
                                Summary Calendar
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Santiago Vasquez Solano,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:20-CR-19-3


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Santiago Vasquez Solano appeals the 200-month below-guidelines
   term of imprisonment imposed following his bench trial conviction for
   conspiracy to possess with intent to distribute 500 grams or more of a mixture
   or substance containing a detectable amount of methamphetamine. He


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11037      Document: 00515923930          Page: 2   Date Filed: 07/02/2021




                                    No. 20-11037


   challenges only the substantive reasonableness of his sentence, arguing that
   it is greater than necessary to satisfy the sentencing goals of 18 U.S.C.
   § 3553(a). He maintains that his sentence fails to reflect: (1) his lack of
   criminal history; (2) his low risk of recidivism; (3) his educational
   background; (4) the fact that he would have received a safety valve reduction
   if he had debriefed with the Government; and (5) the need to avoid
   unwarranted sentencing disparities.
          We review the substantive reasonableness of Vazquez Solano’s
   sentence for abuse of discretion. See Gall v. United States, 552 U.S. 38, 51
   (2007). After considering the § 3553(a) factors as well as Vazquez Solano’s
   mitigating arguments, the district court determined that a sentence of 200
   months was appropriate under the circumstances. The sentence is entitled
   to a presumption of reasonableness. See United States v. Simpson, 796 F.3d
   548, 557 (5th Cir. 2015). Vazquez Solano has not rebutted the presumption
   as he has not shown the district court did not account for a factor that should
   have received significant weight, gave significant weight to an improper
   factor, or made a clear error in balancing the sentencing factors. See id. at
   558. His disagreement with the district court’s balancing of the sentencing
   factors is insufficient to rebut the presumption of reasonableness. See United
   States v. Koss, 812 F.3d 460, 472 (5th Cir. 2016); United States v. Ruiz, 621
   F.3d 390, 398 (5th Cir. 2010). Therefore, Vazquez Solano has not shown that
   his sentence is substantively unreasonable. See Simpson, 796 F.3d at 558.
          AFFIRMED.




                                         2